 1
 2
 3
 4
 5
 6
                        UNITED STATES DISTRICT COURT
 7
                       CENTRAL DISTRICT OF CALIFORNIA
 8
 9
10   DEAN HIMBLER AVILES,           )   Case No. CV 20-1943-JGB (JPR)
                                    )
11                   Petitioner,    )
                                    )   ORDER DISMISSING PETITION FOR
12              v.                  )   WRIT OF HABEAS CORPUS AND
                                    )   ADMINISTRATIVELY CLOSING CASE
13   HERIBERTO H. TELLEZ et         )
     al.,                           )
14                                  )
                     Respondents.   )
15
16       On February 27, 2020, Petitioner filed what he styled as a
17 Petition for Writ of Habeas Corpus under 28 U.S.C. § 2241.           The
18 next day he was acquitted of all charges after a jury trial in
19 this District.     See United States v. Aviles, No. CR 18-0175-CAS
20 (C.D. Cal. filed Mar. 29, 2018), ECF No. 99.        In the “Petition,”
21 he challenges his jailers’ handling of his mail, claiming that
22 they are intentionally delaying it so as to obstruct court cases
23 he has filed.     (Pet. at 3-4.)     He acknowledges that his Petition
24 “concerns jail or prison conditions, not a conviction or
25 sentence.”   (Id. at 5.)
26       The Petition is a disguised civil-rights action and must be
27 filed as such.     Habeas corpus “is the exclusive remedy . . . for
28 the prisoner who seeks ‘immediate or speedier release’ from

                                         1
 1 confinement.”   Skinner v. Switzer, 562 U.S. 521, 525 (2011)
 2 (citation omitted).   A challenge to the fact or duration of
 3 confinement that would, if successful, result in immediate or
 4 speedier release falls within the “core” of habeas corpus.
 5 Preiser v. Rodriguez, 411 U.S. 475, 489 (1973).    A civil-rights
 6 action — not a habeas petition — is the exclusive vehicle for a
 7 state prisoner’s claim that does not fall within this “core.”
 8 See Nettles v. Grounds, 830 F.3d 922, 933 (9th Cir. 2016) (en
 9 banc).   When success on a prisoner’s claims “would not
10 necessarily lead to his immediate or earlier release from
11 confinement,” such claims do not fall within “the core of habeas
12 corpus” and must be brought in a civil-rights action.     Id. at 935
13 (citation omitted); see also Nelson v. Campbell, 541 U.S. 637,
14 643 (2004).
15      Nettles explicitly declined to address whether a civil-
16 rights action is the exclusive vehicle for a federal, as opposed
17 to state, prisoner’s challenge to the conditions of his
18 confinement, see 830 F.3d at 931, but post-Nettles decisions
19 provide no reason to think that such claims are properly brought
20 in a § 2241 petition.   See Wright v. Shartle, 699 F. App’x 733,
21 733 (9th Cir. 2017) (affirming dismissal as noncognizable of
22 federal inmate’s petition claiming BOP officials
23 unconstitutionally tampered with his mail and denied him
24 privileges; finding that “the appropriate remedy for [those]
25 claims lies in a civil-rights action under” Bivens v. Six Unknown
26 Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971))
27 (citing cases); Schreane v. Matevousian, No. 1:17-cv-01217-AWI-
28 EPG-HC, 2018 WL 2229223, at *2 (E.D. Cal. May 15, 2018) (applying

                                    2
 1 Nettles to federal prisoner’s petition alleging unconstitutional
 2 lockdowns, interference with mail, and denial of hygiene
 3 products), accepted by 2018 WL 3701965 (C.D. Cal. Aug. 2, 2018);
 4 Thody v. United States, No. EDCV 17–2024–PA (DFM), 2017 WL
 5 6389593, at *2 (C.D. Cal. Oct. 25, 2017) (applying Nettles to
 6 habeas petition brought by federal inmate seeking single-cell
 7 status), accepted by 2017 WL 6389090 (C.D. Cal. Dec. 12, 2017).
 8 But see Spring v. Langford, No. CV 16–04664–JLS (DTB), 2017 WL
 9 3326973, at *3 (C.D. Cal. May 22, 2017) (finding that Nettles did
10 not preclude jurisdiction over § 2241 petition that raised no
11 constitutional claims and challenged only BOP’s attempt to
12 collect restitution payments; dismissing action on merits),
13 accepted by 2017 WL 3326443 (C.D. Cal. Aug. 3, 2017), aff’d, No.
14 17-56238, 2018 WL 6314639 (9th Cir. May 18, 2018).
15      Under some circumstances a court may choose to convert a
16 flawed habeas petition into a civil-rights action.    See
17 Wilwording v. Swenson, 404 U.S. 249, 251 (1971) (per curiam),
18 superseded by statute on other grounds as stated in Woodford v.
19 Ngo, 548 U.S. 81, 84 (2006).   But a civil-rights complaint
20 differs from a habeas action in several ways, including the
21 “proper defendant, filing fees, the means of collecting them, and
22 restrictions on future filings,” which “may make
23 recharacterization impossible” or “disadvantageous” to the
24 petitioner.   Nettles, 830 F.3d at 936.
25      Because Petitioner challenges the conditions of his
26 confinement and not any particular conviction or sentence, his
27 claim must be brought in a civil-rights action.    The Court
28 declines to construe the Petition as one, for several reasons.

                                    3
